Exhibit 10.1


AMENDMENT, SETTLEMENT
AND RELEASE AGREEMENT


This Amendment, Settlement and Release Agreement (this “Agreement”) dated July
18, 2011, is by and between Lucas Energy, Inc., a Nevada corporation, with
headquarters located at 3555 Timmons Lane, Suite 1550, Houston Texas 77027 and
any of its affiliates, agents, directors, officers, employees, shareholders,
representatives, successors and assigns (the “Company”) and the investor listed
on the signature page hereto (the “Buyer”), each a “Party” and collectively the
“Parties.”


Construction of Terms. As used in this Agreement, the terms “herein,”
“herewith,” “hereof” and “hereunder” are references to this Agreement, taken as
a whole; the term “includes” or “including” shall mean “including, without
limitation;” the word “or” is not exclusive; and references to a “Section,”
“subsection,” “clause,” “Exhibit,” “Appendix,” “Schedule,” “Annex” or
“Attachment” shall mean a Section, subsection, clause, Exhibit, Appendix,
Schedule, Annex or Attachment of this Agreement, as the case may be, unless in
any such case the context requires otherwise. Exhibits, Appendices, Schedules,
Annexes or Attachments to any document shall be deemed incorporated by reference
in such document and shall be deemed part of such document or agreement for
purposes hereof. All references to or definitions of any agreement, instrument
or other document (a) shall include all documents, instruments or agreements
issued or executed in replacement thereof, and (b) except as otherwise expressly
provided, shall mean such agreement, instrument or document, or replacement or
predecessor thereto, as modified, amended, supplemented and restated through the
date as of which such reference is made. All references to a law, regulation or
ordinance include any amendment or modification thereof.


W I T N E S S E T H:


WHEREAS, pursuant to a Securities Purchase Agreement entered into by and between
the Company and certain buyers party thereto, including the Buyer (collectively,
the “Buyers”) on December 26, 2010 (the “Purchase Agreement”), and with a
closing date of December 30, 2010 (the “Closing Date”), the Company sold an
aggregate of 2,510,506 units to the Buyers, with each unit consisting of (a) one
share (the “Common Shares”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”); (b) one Series B Warrant to purchase one share of
the Company’s Common Stock at an exercise price of $2.86 per share (the “Series
B Warrants”); and (c) one Series C Warrant to purchase one share of the
Company’s Common Stock at an exercise price of $2.62 per share (the “Series C
Warrants” and together with the Series B Warrants, the “Warrants”, and
collectively with the Common Shares, the “Units”), each of which Units had a
purchase price of $2.38 (collectively the “Offering”);


WHEREAS, the Series B Warrants were evidenced and documented by a Series B
Warrant agreement entered into by the Company for the benefit of each of the
Buyers (the “Series B Warrant Agreements”) and the Series C Warrants were
evidenced and documented by a Series C Warrant agreement entered into by the
Company for the
 
 
 
 
 
 
 
 
 
 
Page 1 of 17

--------------------------------------------------------------------------------

 
 
benefit of each of the Buyers (the “Series C Warrant Agreements” and
collectively with the Series B Warrant Agreements, the “Warrant Agreements”);


WHEREAS, the Series C Warrants are exercisable at the option of the holders
thereof for a ten (10) Trading Day (as defined in the Warrants) period beginning
on July 21, 2011 and ending on August 3, 2011 (the “Series C Holder Warrant
Exercise Period”), and subject to the terms and conditions of the Series C
Warrant Agreements and upon the occurrence of certain events the Company can
force the exercise of the Series C Warrants and require an exercise thereof as
provided therein;


WHEREAS, the Units were purportedly offered through a Prospectus
Supplement (Supplement No. 2) filed with the United States Securities and
Exchange Commission (the “SEC”) on December 30, 2010 and accompanying base
prospectus (collectively the “Prospectus Supplement”) filed in connection with
the Company’s previously filed Form S-3 shelf registration statement filed with
the Securities and Exchange Commission on December 31, 2009, which registered an
aggregate of $10,000,000 in securities (the “Shelf Registration”);


WHEREAS, the Company engaged qualified outside counsel to opine on the
sufficiency and effectiveness of the Prospectus Supplement and Shelf
Registration and received an opinion that the Prospectus Supplement and Shelf
Registration complied as to form in all material respects with the requirements
of the Securities Act of 1933, as amended and based on such opinion, the Company
originally believed that the Shelf Registration had sufficient capacity to cover
and register all of the shares of common stock sold in connection with the
Units, all of the Series B Warrants, all of the Series C Warrants, and all of
the shares of common stock issuable upon the exercise of such warrants in the
Prospectus Supplement; however, it was subsequently determined that the Shelf
Registration only had sufficient capacity to cover and register the Common
Shares included in the Units and 941,053 shares out of the 2,510,506 shares of
Common Stock issuable under the Series C Warrants and such Warrants on the
Prospectus Supplement (the “Shelf Registered Warrants”); 
 
 
WHEREAS, the Company filed a Form S-3 Registration Statement and Prospectus in
connection therewith on May 2, 2011 (the “Resale Registration Statement”), to
register the resale of 4,079,959 unregistered shares of Common Stock issuable
upon exercise of the respective associated Warrants held by the Buyers (the
“Associated Warrants”) and certain outstanding warrants that are not Shelf
Registered Warrants;


WHEREAS, the Buyer has asserted that it was damaged, and continues to be
damaged, by the Shelf Registration not registering all of the shares of Common
Stock sold in connection with the Units (the “Securities Law Issues”); and
 
 
 
 
 

 
 
Amendment, Settlement and Release Agreement
 
Page 2 of 17

--------------------------------------------------------------------------------

 
 
WHEREAS, the Parties desire to enter into this Agreement to release each other
from any liability in connection with the Securities Law Issues, to compromise
claims, avoid the costs and uncertainty of litigation, establish an equitable
compromise among the Parties and provide for the Company to receive funding for
working capital, and the Parties have agreed that this Agreement will accomplish
the above by reducing the exercise price of the Series C Warrants, amending the
Initial Exercisability Date with respect to the voluntary exercise of the Series
C Warrants by the Buyer, requiring the immediate exercise of a percentage of the
Series C Warrants, and modifying certain other terms and conditions of the
Series C Warrant Agreements and Purchase Agreement pursuant to the terms and
conditions of this Agreement as set forth below.

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, the sufficiency of which is hereby acknowledged
and confessed, it is hereby agreed as follows:


1.           Amendment to Terms and Conditions of the Series C Warrant
Agreements, the Series B Warrant Agreements and Purchase Agreement.


1.1           Effective as of the Effective Date, (A) the per share “Exercise
Price” of the Series C Warrants (as defined in Section 1(b) of such Series C
Warrant Agreements and as such term is used throughout such Series C Warrant
Agreements) shall be automatically revised and amended to “$2.48 per share”,
subject to adjustment as provided in such Series C Warrant Agreements and (B)
Sections 5(a)(1)(i) and 5(a)(1)(ii) of the Series C Warrant Agreements shall be
automatically revised and amended to refer to and reference the Exercise Price
of $2.48 per share and not the “Exercise Price as of the Issuance Date”;

           1.2           Effective as of the Effective Date, and provided that
the last Closing Bid Price (as defined in the Warrants) of the Company’s Common
Stock on the Effective Date, on The NYSE Amex Equities (the “Principal Market”),
as reported by Bloomberg Financial Markets, is greater than the Exercise Price,
as amended pursuant to Section 1.1 above, the Buyer shall be deemed to have
affected a cash exercise of a total of 25% of the aggregate Series C Warrants
which it holds, effective as of the close of the market on the Effective Date
(the “Initially Exercised Warrants”) and shall, on such Effective Date, provide
the Company an Exercise Notice (as defined in the Series C Warrants) confirming
and documenting the exercise of such Initially Exercised Warrants pursuant to
the terms and conditions thereof (the “Exercise”).  Along with the Exercise
Notice, the Buyer shall, within two (2) Trading Days of the Effective Date,
deliver to a bank account designated by the Company in writing (on Company
letterhead and signed by an officer of the Company) pursuant to the terms of the
Series C Warrant Agreement and the Exercise Notice cash consideration equal to
the Aggregate Exercise Price (as defined in the Warrants) of the Initially
Exercised Warrants (“Aggregate Exercise
 
 
 
 
 
 
 
 
 
 
 

 
Amendment, Settlement and Release Agreement
 
Page 3 of 17

--------------------------------------------------------------------------------

 
 
 
Consideration”).  Notwithstanding anything to the contrary, such exercise shall
in all cases be subject to the “Ownership Limitation” of Section 1(f) of the
Warrant Agreements, which provides that the Buyer cannot exercise any Warrant,
to the extent that after giving effect to such exercise, the Buyer (together
with the Buyer’s affiliates) would beneficially own in excess of 9.99% of the
shares of Common Stock outstanding immediately after giving effect to such
exercise (as described in greater detail in the Warrant Agreements);
 
1.3           Effective as of the Effective Date, the definition of "Initial
Exercisability Date", solely as such term is used in the first sentence of the
introductory paragraph and in Section 1(a) of the Series C Warrant Agreement
held by the Buyer (but not as used in Section 5 or in Section 17(j) of such
Series C Warrant Agreement) shall be revised and amended to replace the words
"the tenth (10th) Trading Day immediately prior to the 216th day following the
Issuance Date" with the words "July 18, 2011".  For the avoidance of doubt, the
term "Initial Exercisability Date" as used in Sections 5 and 17(j) of such
Series C Warrant Agreement shall continue to refer to "the tenth (10th) Trading
Day immediately prior to the 216th day following the Issuance Date."; and
 
1.4          Notwithstanding the above and for the sake of clarity, the Buyer
agrees and confirms that the definition of “Registration Statement” as set forth
in the Purchase Agreement shall include the Resale Registration Statement and
any other registration statements that the Company may file from time to time
(or modifications, amendments or supplements thereto) in connection with the
registration of the shares of Common Stock issuable upon exercise of the
Warrants, and as such, no Cashless Exercise (as defined in the Warrant
Agreements) is available pursuant to the terms of the Warrant Agreements or will
be available as long as the Shelf Registration or the Resale Registration
Statement (as the same may be amended or supplemented) is effective to provide
for the registration or resale of all shares of Common Stock issuable upon
exercise of the Warrants by the Buyer; provided, however, that the Company shall
permit the Buyer or its legal counsel to review and comment upon such amendment
or supplement related to information regarding the Buyer and the description of
the plan of distribution contained therein, and the Company shall not file any
amendment or supplement containing information about the Buyer to which the
Buyer or its legal counsel reasonably objects.


1.5           Effective as of the Effective Date, the definition of "Expiration
Date" set forth in Section 17(h) of the Series B Warrant Agreement held by the
Buyer and as such term is used throughout such Series B Warrant Agreement) shall
be automatically revised and amended to add the following proviso to the end of
such definition:


“provided, that the Expiration Date shall be extended by one day for each day
from and after the period beginning twelve months immediately preceding the then
 
 
 
 
 
 
 
 

 
Amendment, Settlement and Release Agreement
 
Page 4 of 17

--------------------------------------------------------------------------------

 
 
effective Expiration Date that there occurs a Public Information Failure (as
defined in the Amendment, Settlement and Release Agreement dated as of July 18,
2011 by and between the Company and the Holder).”


1.6           Effective as of the Effective Date, the definition of "Expiration
Date" set forth in Section 17(k) of the Series C Warrant Agreement held by the
Buyer and as such term is used throughout such Series C Warrant Agreement) shall
be automatically revised and amended to add the following proviso to the end of
such definition:


"provided, further, that the Expiration Date shall be extended by one day for
each day from and after the Effective Date that there occurs a Public
Information Failure (as such terms are defined in the Amendment, Settlement and
Release Agreement dated as of July 18, 2011 by and between the Company and the
Holder).


1.7           The amendments, confirmations and terms and conditions of Sections
1.1 to 1.6 of this Agreement shall be referred to herein as the “Buyer
Amendments.”
 
1.8           Upon the Effective Date, each reference in the Warrant Agreements
and Purchase Agreement to “Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to such Warrant Agreements and
Purchase Agreement, respectively, as modified and amended by the Buyer
Amendments. Except as amended hereby, the Purchase Agreement and each of the
Warrants shall remain unchanged and in full force and effect and, subject to the
Buyer Amendments, each of them is hereby ratified and confirmed in all respects.


1.9           The Company confirms and acknowledges in connection with this
Agreement that Rule 144 (“Rule 144”) promulgated under the Securities Act of
1933, as amended (the “Securities Act”), will be available for the resale of the
shares of the Company’s Common Stock underlying the Warrants (the “Warrant
Shares”), in the event the Shelf Registration, Resale Registration or any other
registration statement filed to register the Warrant Shares is not available for
the sale of all the Warrant Shares (a “Non-Registration Event”), assuming (1)
Rule 144 does not change subsequent to the date hereof; (2) the Buyer is not an
affiliate at the time of the exercise and does not become an affiliate (as
defined pursuant to Rule 144) of the Company as a result of such exercise of the
Series C Warrants; and (3) the Company is current in its periodic filing
obligations pursuant to the Securities Exchange Act of 1934, as amended (the
“Rule 144 Requirements”). The Company shall promptly cause The Loev Law Firm, PC
(or the Company’s then corporate counsel), upon the occurrence of a
Non-Registration Event, to provide the Buyer and the Company’s Transfer Agent
with a legal opinion providing for the sale of the Warrant Shares by the Buyer
pursuant to Rule 144, provided the Rule 144
 
 
 
 
 

 
Amendment, Settlement and Release Agreement
 
Page 5 of 17

--------------------------------------------------------------------------------

 
Requirements are met and the Buyer provides a Seller’s Representation Letter in
the form attached hereto as Exhibit A.


1.10           Notwithstanding Section 1.4 and in an abundance of caution, the
Buyer hereby consents to the Company filing a Prospectus Supplement with the SEC
describing the amendments to the Series C Warrants, Series C Warrant Agreements
and Purchase Agreement affected by this Agreement. The Company hereby covenants
and agrees to file such Prospectus Supplement no later than the second (2nd)
Business Day (as defined in the Warrants) following the Effective Date hereof;
provided, however, that the Company shall permit the Buyer or its legal counsel
to review and comment upon such Prospectus Supplement related to information
regarding the Buyer and the description of  the plan of distribution, and the
Company shall not file any such Prospectus Supplement containing information
about the Buyer to which the Buyer or its legal counsel reasonably objects. In
furtherance of the foregoing, neither the Company nor any Subsidiary (as defined
in the Purchase Agreement) or affiliate thereof shall identify the Buyer as an
underwriter in any public disclosure or filing with the SEC, the Principal
Market or any Eligible Market (as defined in the Purchase Agreement).


2.           Mutual Release.  All Parties for themselves, and their officers,
directors, agents, affiliates, servants, directors, managers, members,
representatives, successors, employees, assigns and attorneys, to the extent
legally allowed, hereby covenant and agree as follows:
  
2.1           In consideration for the Buyer Amendments and the Company Release
(as it relates to the Buyer), and other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, and effective as of the
Company Release Effective Date (as defined below), the Buyer hereby releases,
acquits and forever discharges the Company, and its current, past and future
officers, directors, affiliates, agents, servants, representatives, successors,
employees, partners, members, advisors, attorneys, and assigns from all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
covenants, controversies, agreements, promises, variances, trespasses, damages,
judgments, claims and demands, whether asserted or unasserted (collectively, the
“Buyer’s Causes of Action”) for the Securities Law Issues and any other Buyer
Causes of Action which the Buyer is aware of as of the date hereof, upon or by
reason of any manner, cause, causes or thing whatsoever, in law or equity and
all rights, obligations, claims, demands, whether in contract, tort, or state
and/or federal securities regulations arising from or relating to the Securities
Law Issues or any other Buyer Causes of Action which the Buyer is aware of as of
the date hereof (the “Buyer Release”).


2.2           In consideration of the Buyer Release, the Exercise, the Buyer
Amendments, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and effective as of the Buyer
Release Effective Date (as
Amendment, Settlement and Release Agreement
 
Page 6 of 17

--------------------------------------------------------------------------------

 
 
defined below), the Company hereby releases, acquits and forever discharges the
Buyer, and its current, past and future officers, directors, affiliates, agents,
servants, representatives, successors, employees, partners, members, advisors,
attorneys, and assigns from all actions, causes of action, suits, debts, dues,
sums of money, accounts, reckonings, covenants, controversies, agreements,
promises, variances, trespasses, damages, judgments, claims and demands, whether
asserted or unasserted (collectively, the “Company Causes of Action”) for the
Securities Law Issues and any other Company Causes of Action which the Company
is aware of as of the date hereof, upon or by reason of any manner, cause,
causes or thing whatsoever, in law or equity and all rights, obligations,
claims, demands, whether in contract, tort, or state and/or federal securities
regulations arising from or relating to the Securities Law Issues or any other
Company Causes of Action which the Company is aware of as of the date hereof
(the “Company Release”, and collectively with the Buyer Release, the
“Releases”).


2.3           Notwithstanding anything to the contrary contained herein, the
Company Release shall only become effective upon the latest to occur of the
satisfaction in full of all obligations of the Company (i) to timely deliver
Warrant Shares pursuant to the terms of the Series C Warrant Agreements with the
reduced exercise price as provided in Section 1.1 hereof; (ii) to make the 8-K
Filing (as defined below) disclosing the terms and conditions of this Agreement
pursuant to Section 8 hereof; and (iii) the filing by the Company of a
Prospectus Supplement disclosing the amendments to the terms of the Series C
Warrants affected by this Agreement (such date, the “Company Release Effective
Date”).


2.4           Notwithstanding anything to the contrary contained herein, the
Buyer Release shall only become effective upon the Company Release Effective
Date; provided that the payment by the Buyer of the Aggregate Exercise
Consideration as provided in Section 1.2 hereof has been made as of such date
(such date, the “Buyer Release Effective Date”).


3.           Covenant Not to Sue.


3.1           Subject to the excepted matters set forth herein, the Parties
agree that they will forever refrain and forbear from commencing, instituting or
prosecuting any lawsuit, action or other proceeding, in law, equity or
otherwise, against the other Parties subject to the Releases above, in any way
arising out of or relating to the claims released above.


3.2           The Parties each acknowledge and agree that monetary damages alone
are inadequate to compensate the other Parties (or their assigns) for injury
caused or threatened by a breach of this “Covenant Not to Sue” and that
preliminary and permanent injunctive relief restraining and prohibiting the
prosecution of any action or proceeding brought or instituted in violation of
this Covenant Not to Sue is a necessary 
 
 
 
 

 
Amendment, Settlement and Release Agreement
 
Page 7 of 17

--------------------------------------------------------------------------------

 
 
and appropriate remedy in the event of such a breach. Nothing contained in this
section, however, shall be interpreted or construed to prohibit or in any way to
limit the right of a non-breaching Party or of any of its assigns to obtain, in
addition to injunctive relief, an award of monetary damages against any person
or entity breaching this Covenant Not to Sue and Agreement.


3.3           Notwithstanding the foregoing, any action or proceeding brought
for breach of or to interpret or enforce the terms of this Agreement is excepted
from each of the Covenants Not to Sue set forth above.


3.4           The Parties understand, acknowledge and agree that the releases
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, claim, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such releases.  Similarly, the Parties agree that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered relating to the subject matter discussed above, shall affect in any
manner the final, absolute and unconditional nature of the release set forth
above.


4.           Effective Date.  This Agreement and the terms and conditions hereof
shall become effective on the date that Buyer and the Company shall have
executed this Agreement and all other Buyers and the Company have executed an
Amendment, Settlement and Release Agreement substantially identical to this
Agreement (the “Effective Date”).


5.           Mutual Representations, Covenants and Warranties.  Each of the
Parties, for themselves and for the benefit of each of the other Parties hereto,
represents, covenants and warrants that:
 
5.1           Such Party has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly
executed by such Party, and when delivered by such Party in accordance with the
terms hereof, will constitute the legal, valid and binding obligation of such
Party enforceable against such Party in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general equitable principles; and


5.2           The execution and delivery by such Party and the consummation of
the transactions contemplated hereby and thereby do not and shall not, by the
lapse of time, the giving of notice or otherwise: (i) result in a violation of
the organizational documents of the Investor or (ii) constitute a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Party;
 
 
 
 
 
 
Amendment, Settlement and Release Agreement
 
Page 8 of 17

--------------------------------------------------------------------------------

 
 
or (iii) constitute a breach of any provision contained in, or a default ,(or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any governmental approval, any writ, injunction, order,
judgment or decree of any governmental authority or any contract, indenture or
instrument to which such Party is bound or affected.


           5.3           To the best knowledge of each Party, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency or self-regulatory organization or body
pending or, to the knowledge of such Party, threatened against or affecting such
Party that could reasonably be expected to have a material adverse effect on the
ability of such Party to perform its obligations hereunder.


6.           Representations of the Buyer.  The Buyer agrees, represents,
acknowledges and warrants to the Company that the Buyer is acting independently
from the other Buyers in connection with its entry into this Agreement, the
decision to Exercise the Series C Warrants and will act independently of the
other Buyers in connection with the Buyer’s decision as to whether or not to
sell or dispose of the Common Stock shares issuable upon Exercise of the Series
C Warrants.  The Buyer further agrees, represents, acknowledges and warrants to
the Company that its securities (including the Warrants and shares of Common
Stock issuable upon exercise of the Warrants) are beneficially owned (as such
term is defined in the Securities Exchange Act of 1934, as amended) by it.


7.           Representations of the Company.  The Company is not required to
obtain any consent from, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations hereunder.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain at or
prior to the Effective Date have been obtained or effected on or prior to the
Effective Date.  The Company is not in violation of the requirements of the
Principal Market, and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. As used herein, “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.


8.           8-K Filing.  On or before 8:30 a.m., New York City time, on the
first (1st) Business Day following the Effective Date of this Agreement, the
Company shall file a Current Report on Form 8-K (the “8-K Filing”) describing
the terms of this Agreement and attaching a copy of the form of this
Agreement.  As of immediately following the 8-K Filing, the Company hereby
covenants and agrees that the Buyer shall not be in
 
 
 
 
 
Amendment, Settlement and Release Agreement
 
Page 9 of 17

--------------------------------------------------------------------------------

 
 
possession of any material, nonpublic information received from the Company or
any of its officers, directors, employees or agents, that is not disclosed in
the 8-K Filing or in prior filings with the SEC.


9.           Public Information.  At any time during the period commencing on
the date hereof and ending at such time that all Warrants and shares of Common
Stock issuable upon exercise of the Warrants are either sold pursuant to a
registration statement or pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under Rule
144(c) and at such time there is otherwise no registration statement available
for the sale or resale of all of the shares of Common Stock underlying the
Warrants (a “Public Information Failure”) then, as partial relief for the
damages to any holder of Warrants by reason of any such delay in or reduction of
its ability to sell the shares of Common Stock issuable upon exercise of the
Warrants (which remedy shall not be exclusive of any other remedies available at
law or in equity), the Company shall pay to the holders, based on their pro rata
ownership of non-exercised and non-expired warrants on the first day of a Public
Information Failure, an aggregate of $80,000 (pro rated for a period of less
than thirty days) for the first thirty calendar days that there is a Public
Information Failure, which is payable on the earlier of (1) the thirty-first
(31st) day following the Public Information Failure, or (2) when the Public
Information Failure ceases to exist.  In the event that the Public Information
Failure continues beyond thirty calendar days, each such holder shall receive an
amount in cash equal to one and one-half percent (1.5%) of the aggregate Black
Scholes Value (as defined in the Warrants) of such holder’s non-exercised and
non-expired Warrants on the sixty-first (61st) calendar day after the Public
Information Failure (covering the 31st to 60th calendar days) and on every
thirtieth day (pro rated for periods totaling less than thirty days) thereafter
until the earlier of (i) the date such Public Information Failure is cured; (ii)
such time that such public information is no longer required pursuant to Rule
144; and (iii) the expiration date of the Warrants.  The payments to which a
holder shall be entitled pursuant to this Section 9 are referred to herein as
“Public Information Failure Payments.”  Public Information Failure Payments
shall be paid on the earlier of (I) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full.  It is acknowledged and agreed by the Parties that
each Buyer shall not exercise the Warrants via a Cashless Exercise during a
Public Information Failure.


10.           Further Assurances.  The Parties agree that, from time to time,
each of them will take such other action and to execute, acknowledge and deliver
such contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this Agreement
and the transactions contemplated herein.


 
 
 
 
 

 
Amendment, Settlement and Release Agreement
 
Page 10 of 17

--------------------------------------------------------------------------------

 
 
11.           Nondisparagement.  For a period of two years following the
Effective Date, the Parties agree that they will not say, write or cause to be
said, disseminated, published, issued, communicated or written, any statement
that may be considered defamatory, derogatory, or disparaging of any other Party
nor any other Party’s affiliates, officers, directors, trustees, employees,
partners, members, advisors, attorneys, investors, and agents, and their and
their heirs, successors, assigns, representatives, and predecessors,
individually and in their official capacities, except to the extent the same is
a privileged communication under applicable law.


12.           Capacity.  The Parties represent that they are lawfully authorized
to execute this Agreement.  The Parties to this Agreement further represent that
they have read it in full before its execution and that they fully understand
the meaning, operation and effect of its terms.
 
 
13.           No Prior Assignments.  The Parties hereto represent that each has
not assigned, sold, pledged, hypothecated or otherwise divested, in whole or in
part, any claim, demand and/or causes of action against any other Party, or
their affiliates, agents, officers, directors, servants, representatives,
successors, employees, attorneys, or assigns to any person or entity prior to
such Party’s execution of this Agreement.


14.           Binding Effect.  This Agreement shall be binding on each Party who
has executed this Agreement on or prior to the Effective Date (or any Buyer
which the Company, in its sole discretion allows to be party to this Agreement
subsequent to the Effective Date) and shall be binding on and inure to the
benefit of each of the Parties and their respective heirs, successors, assigns,
directors, officers, agents, employees and personal representatives.


15.           Modification.  No modification or amendment of this Agreement
shall be effective unless such modification or amendment shall be in writing and
signed by the Company and the Buyer.


16.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties in connection with the
subject matter hereof.
 
17.           No Presumption from Drafting. This Agreement has been negotiated
at arm’s-length between persons knowledgeable in the matters set forth within
this Agreement. Accordingly, given that all Parties have had the opportunity to
draft, review and/or edit the language of this Agreement, no presumption for or
against any Party arising out of drafting all or any part of this Agreement will
be applied in any action relating to, connected with or involving this
Agreement. In particular, any rule of law,
 
 
 
 
 
 
Amendment, Settlement and Release Agreement
 
Page 11 of 17

--------------------------------------------------------------------------------

 
 
legal decisions, or common law principles of similar effect that would require
interpretation of any ambiguities in this Agreement against the Party that has
drafted it, is of no application and is hereby expressly waived. The provisions
of this Agreement shall be interpreted in a reasonable manner to effect the
intentions of the Parties.


18.           No Admission of Liability.  Each Party acknowledges and agrees
that this Agreement is a compromise and neither this Agreement, nor any
consideration provided pursuant to this Agreement, shall be taken or construed
to be an admission or concession by either Party of any kind with respect to any
fact, liability, or fault except as may be expressly set forth herein.  This
Agreement and the terms and conditions hereof shall be prohibited from use and
non-admissible as evidence or proof of liability or for any other reason
pursuant to Rule 408 of the Federal Rules of Evidence, as amended from time to
time and any similar state rules of evidence.


19.           Interpretation.  The interpretation, construction and performance
of this Agreement shall be governed by the laws of the party to whom action is
brought against.  Whenever used herein, the singular number shall include the
plural, the plural shall include the singular and the use of any gender shall be
applicable to all genders.


20.           Governing Law.  This Agreement shall be interpreted in accordance
with the laws of the State of New York.  In the event of a dispute concerning
this Agreement, the parties agree that exclusive venue lies in a court of
competent jurisdiction in the City of New York, Borough of Manhattan.


21.           Most Favored Nations.  Each Buyer is contemporaneously entering
into an agreement that is identical to this Agreement (other than the names of
the Parties) and each Party acknowledges that there are no side agreements
relating to this Agreement and/or the transactions contemplated by this
Agreement, with the exception of reimbursement for outside counsel fees for
counsel to Empery Asset Management LP,  who assisted in the drafting and
negotiation of this Agreement.  With respect to the amendments to the Warrant
Agreements, and limited specifically to those amendments to provisions found in
Section 1 of this Agreement (collectively, the “Warrant Amendments”), the
Company hereby agrees to offer to any other Buyers the benefits of such Warrant
Amendments that were offered to the Buyer which is subject to this
Agreement.  Should the Company enter into any subsequent amendments or
modifications to the Warrant Agreements with any other Buyer which provides for
amendments to the Warrant Agreements that are more favorable than the Warrants
Amendments contained in this Agreement, then the provisions of Section 1 of the
Agreement shall be deemed to be modified to provide all of the Buyers with those
more favorable amendments to the Warrant Agreements.  The Company shall notify
each Buyer promptly of the existence of such more favorable Warrants Amendments,
and each Buyer shall have the right to immediately receive the more favorable
Warrants Amendments, subject to any other requirements and obligations that a
Buyer accepting























 
 
 
 

 
Amendment, Settlement and Release Agreement
 
Page 12 of 17

--------------------------------------------------------------------------------

 
 
 
the Warrants Amendments is subject to upon the receipt of the benefits of the
Warrants Amendments. If requested in writing by any Buyer, the Company shall
take action to promptly provide the appropriate Buyer with the terms and
conditions of the more favorable terms and conditions of the amendments to the
Warrant Agreements.


22.           Severability.  In the event any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.


23.           Execution.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and such counterparts
taken together shall constitute but one and the same Agreement.  A photocopy or
PDF of this Agreement shall be effective as an original for all purposes.  For
purposes of this Agreement, a faxed signature shall constitute an original
signature.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Amendment, Settlement and Release Agreement
 
Page 13 of 17

--------------------------------------------------------------------------------

 
 




IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
executed this Agreement as of the date first written above, to be effective as
of the Effective Date.


COMPANY:
 
LUCAS ENERGY, INC.
 
 
 
By: _________________________
     Name:
     Title:
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amendment, Settlement and Release Agreement
 
Page 14 of 17

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
executed this Agreement as of the date first written above, to be effective as
of the Effective Date.


BUYER:
 
[INSERT NAME OF BUYER]
 
 
 
 
By:_________________________
     Name:
     Title:
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Amendment, Settlement and Release Agreement
 
Page 15 of 17

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Rule 144 Seller’s Representation Letter


Re:           Lucas Energy, Inc.


The undersigned has requested that you remove the restrictive legend on
______________ shares of common stock (the “Securities” or the “Common Stock”)
of Lucas Energy, Inc. (the “Company”) pursuant to Rule 144 of the Securities Act
of 1933, as amended (the “Act” and “Rule 144”), represented by the following
certificate(s)(copies of the front and back of which are attached hereto):


Certificate No.
Shares



___________
___________

___________
___________

___________
___________



In connection with this request, the undersigned hereby makes the following
representations, warranties and confirmations:


 
1.
The undersigned acquired and paid for the Securities more than six months ago.
The Securities have been held by the undersigned as beneficial owner (as defined
in Rule 144(d)) during that entire period. (The date of acquisition of the
Securities was ____________.)1  Full consideration for the Securities (including
the payment of any promissory note or other obligation given in exchange for the
Securities) was given at least six months prior to the date of this letter.



 
2.
The (a) undersigned  and (b) any entity which the undersigned owns or controls,
do not directly or indirectly beneficially own an equity interest of 10% or more
in the Company (a “Beneficial Interest”) and have not held a Beneficial Interest
in for at least the last ninety (90 days).



 
3.
The (a) undersigned, (b) any Affiliate and Associate of the undersigned (as such
terms are defined in Rule 405 of the Act); and (c) any entity which the
undersigned or any of its Affiliates or Associates owns or controls, are not
otherwise an “affiliate” of the Company (as such term is defined in Rule 144 of
the Act); and have not otherwise been an “affiliate” of the Company for at least
the last ninety (90 days).

 
 

--------------------------------------------------------------------------------

1 Alternatively, the holder of the Securities may represent that it has
satisfied the holding period of Rule 144 if the Securities or the Warrants
pursuant to which the Securities were issued were out of the hands of the
Company or an affiliate of the Company for at least six months.
 
 
 
 
 
Amendment, Settlement and Release Agreement
 
Page 16 of 17

--------------------------------------------------------------------------------

 
 


 
4.
The undersigned and any of its Affiliates and, to its knowledge, its Associates
(including any entity which the undersigned or any of its Affiliates and, to its
knowledge, its Associates owns or controls) is not required to aggregate any
sales of Securities with any “affiliates” of the Company pursuant to Rule 144.

 
 
5.
The undersigned is familiar with Rule 144 and does not know or have any reason
to believe that the proposed sale of the Securities may not be made in
compliance with Rule 144.



 
6.
The undersigned confirms that the sale of the Securities is not part of a plan
or scheme to evade the registration requirements of the Act and that the
Securities are not subject to any lockup, pooling agreement or other contractual
restriction on transfer.



 
7.
The undersigned does not possess any material, nonpublic information regarding
the Company or its prospects.



 
8.
The undersigned has had an opportunity to read and fully understand the
representations and warranties set forth in this Rule 144 Seller’s
Representation Letter and Rule 144.



 
9.
On or prior to the issuance of a legal opinion by The Loev Law Firm, PC with
respect to the removal of restrictive legends contemplated hereby, the
undersigned will promptly notify The Loev Law Firm, PC, of any occurrence, which
would render any of the foregoing inaccurate.



The Company, its attorney, its transfer agent, and their agents and
representatives (the “Company Parties”) may rely on this representation letter.


Sincerely,






Entity name:___________________


Signature:_____________________


Printed name:__________________


Its:_______________________


Date:__________________

 
 
 
 
 
 
Amendment, Settlement and Release Agreement
 
Page 17 of 17

--------------------------------------------------------------------------------

 